DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 24, 2022 has been entered.
	Claims 1-20 are pending.
	Claims 3-4, 6, 16, and 18 have been amended.
Claims 7-15 and 20 are objected to.
Claims 1-6 and 16-19 are rejected.

	Priority
Applicant has claimed priority to the U.S. National Stage, under 35 U.S.C. § 371, of International Application No. PCT/US2019/040373 filed July 2, 2019. Applicant states that PCT/US2019/040373 claims the benefit of U.S. Provisional Application No. 62/694,311, filed July 5, 2018, U.S. Provisional Application No. 62/758,194, filed November 9, 2018, and U.S. Provisional Application No. 62/815,800, filed March 8, 2019.  However, Examiner notes that the specifications and drawings for the provisional applications on which the PCT/US2019/040373 is based differ from the instant application, in that the provisional specifications are shorter than the instant domestic application and contain fewer drawings than the PCT application.  In addition, there are claim recitations that are not supported by any of these specifications, including the recited “support for an extended service set (ESS) associated with the AP”.  For that reason, the priority date of July 2, 2019 for PCT/US2019/040373, which does disclose support for the ESS, will be acknowledged.  However, the earlier dates of the provisional applications cannot be acknowledged because those versions do not disclose the claimed ESS support.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 2019/0069222 A1, hereinafter referred to as McCann) in view of Chen et al. (US 2019/0069222 A1, hereinafter referred to as Chen).
Regarding Claim 1,
McCann teaches:
“A method for use in a station (STA)” (paragraph [0002]).  [A mobile device, wireless terminal, or station ("STA") may obtain network information about an access point or access network.]
“transmitting in a pre-association discovery state, to an access point (AP), an Access Network Query Protocol (ANQP) Service Information request” (paragraphs [0011], [0031]; fig. 1, elements 104a, 106a, 114, 116).  [Service information may be requested and received from the WLAN before association with that WLAN; pre-association discovery information from the mobile device is sent to the WLAN to determine available services ([0011]).  A pre-associated state of a mobile device includes states such as: "State 1: Initial start state, unauthenticated, unassociated" in which the device has neither authenticated nor associated with a network and "State 2: Authenticated, no associated" in which a mobile device has authenticated with a network but not yet associated with the network ([0015]).  Prior to the mobile device 114 associating with the access network A 106a, mobile device 114 sends a discovery request 116 to the AP 104a, and the AP 104a responds with a discovery response ([0031]).] 
 	“receiving in a pre-association discovery state, from the AP, an ANQP Service Information response indicating support for an extended service set (ESS) associated with the AP” (paragraphs [0030], [0037]; fig. 1, elements 104, 106a-c, 108a-b ,114, 116; fig. 3, elements 300, 302, 305).  [In one embodiment, the external networks 108a-b are ESS networks, and networks 106a-c can also be ESS networks ([0030]).  The network 300 illustrates the communication between a mobile device 114, one or more AP(s) 104, and a service transaction proxy ("TPX") server 302, which allows the mobile device 114 to determine service information and/or available services within the network 305 before associating with the WLAN through the use of pre-association ANQP discovery messages ([0037]).]
“transmitting in a pre-association discovery state, to the AP, an ANQP request message requesting medium access control (MAC) Address Assignment Protocol information determined based on at least one MAC address type or MAC address policy supported by the ESS” -3- (paragraphs [0037], [0034], [0030]; fig. 1, elements 104, 106a-c,  108a-b, 114).  [ANQP operates as a query and response protocol used by a mobile device to discover a range of information from a server including accessible roaming partners, internet protocol address type, and other metadata ([0028]).  The mobile device 114 communicates with pre-association messages with the WLAN from the AP(s) 104 and can determine information and/or available services within the network 305 before associating with the WLAN through the use of pre-association ANQP discovery messages ([0037]).6581955.2Applicant: InterDigital Patent Holdings, Inc. Application No.: Not Yet Known The media access control ("MAC") sub-layer provides addressing and channel access control mechanisms that make it possible for several devices or network nodes to communicate within a multiple access network that incorporates a shared medium, such as an Ethernet ([0034]).  In one embodiment, the external networks 108a-b are ESS networks, and networks 106a-c can also be ESS networks ([0030]).]  (NOTE: The internet protocol address type is equivalent to the “MAC address type,” since the “MAC address” is the address used when accessing the internet.)
 “transmitting in a pre-association discovery state, to the AP, an association request frame with the local MAC address” (paragraphs [0027], [0028], [0030]; fig. 1, elements 104, 106a-c,  108a-b, 114).  [Extensible Authentication Protocol ("EAP") or EAP-TLV (type length value) frames can be used for authentication ([0027]).6581955.2Applicant: InterDigital Patent Holdings, Inc.  ANQP operates as a query and response protocol used by a mobile device to discover a range of information from a server including accessible roaming partners, internet protocol address type, and other metadata useful in the mobile device's network selection process; an ANQP message would be encapsulated within a suitable EAP or EAP-TLV method frame and transported by the EAP ([0028]).6581955.2Applicant: InterDigital Patent Holdings, Inc.  The requesting mobile device may have a preexisting security relationship with the TPX server which transmits information including the MAC address of devices ([0085]).]6581955.2Applicant: InterDigital Patent Holdings, Inc. Application No.: Not Yet Known
McCann does not teach:
“receiving in a pre-association discovery state, an ANQP response message that includes a local MAC address assigned based on the MAC Address Assignment Protocol information.”
Chen teaches:
“receiving in a pre-association discovery state, an ANQP response message that includes a local MAC address assigned based on the MAC Address Assignment Protocol information” (paragraphs [0026], [0033]).  [Requesting STAs are allowed to query independent basic service set (BSS) parameters by setting a Pre-Association Message Exchange BSSID Independent (PAME-BI) bit of a Generic Advertisement Service (GAS) request message used to transport the ANQP query ([0026]).  The STA and Wi-Fi APs exchange ANQP query requests and responses so that the STA can discover different features of the Wi-Fi APs, including the MAC address of the AP ([0033]).]  (NOTE: Although Chen discloses the use of BSS rather than ESS, it is known in the art that ESS represents a collection of BSS service sets, thereby making the reference relevant to the claims. This information is shown in the following:  
An extended service set (ESS) is one or more interconnected basic service sets (BSSs) and their associated LANs. Each BSS consists of a single access point (AP) together with all wireless client devices (stations, also called STAs) creating a local or enterprise 802.11 wireless LAN (WLAN). To the logical link control layer (part of layer 2 of the 7-layer OSI Reference Model) the ESS appears as a solitary BSS at any one of the STAs. www.techopedia.com/definition/24968/extended-service-set-ess.

Because both McCann and Chen teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the ability to send a request for a MAC address via ANQP, as taught by Chen; and such inclusion would have provided the ability to directly address an AP, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 16,
McCann teaches:
“A method for use in a station (STA)” (paragraph [0002]).  [A mobile device, wireless terminal, or station ("STA") may obtain network information about an access point or access network.]
 “a transmitter configured to transmit in a pre-association discovery state, to an access point (AP), an Access Network Query Protocol (ANQP) Service Information request” (Claim 15; paragraphs [0011], [0031]; fig. 1, elements 104a, 106a, 114, 116).  [Service information may be requested and received from the WLAN before association with that WLAN; pre-association discovery information from the mobile device is sent to the WLAN to determine available services ([0011]).  A pre-associated state of a mobile device includes states such as: "State 1: Initial start state, unauthenticated, unassociated" in which the device has neither authenticated nor associated with a network and "State 2: Authenticated, no associated" in which a mobile device has authenticated with a network but not yet associated with the network ([0015]).  Prior to the mobile device 114 associating with the access network A 106a, mobile device 114 sends a discovery request 116 to the AP 104a, and the AP 104a responds with a discovery response ([0031]).] 
 	“a receiver configured to receive in a pre-association discovery state, from the AP, an ANQP Service Information response indicating support for an extended service set (ESS) associated with the AP” (Claim 15; paragraphs [0030], [0037]; fig. 1, elements 104, 106a-c, 108a-b ,114, 116; fig. 3, elements 300, 302, 305).  [In one embodiment, the external networks 108a-b are ESS networks, and networks 106a-c can also be ESS networks ([0030]).  The network 300 illustrates the communication between a mobile device 114, one or more AP(s) 104, and a service transaction proxy ("TPX") server 302, which allows the mobile device 114 to determine service information and/or available services within the network 305 before associating with the WLAN through the use of pre-association ANQP discovery messages ([0037]).]
“the transmitter further configured to transmit in a pre-association discovery state, to the AP, an ANQP request message requesting medium access control (MAC Address Assignment Protocol information determined based on at least one MAC address type or MAC address policy supported by the ESS” -3- (Claim 15; paragraphs [0037], [0034], [0030]; fig. 1, elements 104, 106a-c,  108a-b, 114).  [ANQP operates as a query and response protocol used by a mobile device to discover a range of information from a server including accessible roaming partners, internet protocol address type, and other metadata ([0028]).  The mobile device 114 communicates with pre-association messages with the WLAN from the AP(s) 104 and can determine information and/or available services within the network 305 before associating with the WLAN through the use of pre-association ANQP discovery messages ([0037]).6581955.2Applicant: InterDigital Patent Holdings, Inc. Application No.: Not Yet Known The media access control ("MAC") sub-layer provides addressing and channel access control mechanisms that make it possible for several devices or network nodes to communicate within a multiple access network that incorporates a shared medium, such as an Ethernet ([0034]).  In one embodiment, the external networks 108a-b are ESS networks, and networks 106a-c can also be ESS networks ([0030]).]  (NOTE: The internet protocol address type is equivalent to the “MAC address type,” since the “MAC address” is the address used when accessing the internet.) 
 “the transmitter further configured to transmit in a pre-association discovery state, to the AP, an association request frame with the local MAC address” (paragraphs [0027], [0028], [0030]; fig. 1, elements 104, 106a-c,  108a-b, 114).  [Extensible Authentication Protocol ("EAP") or EAP-TLV (type length value) frames can be used for authentication ([0027]).6581955.2Applicant: InterDigital Patent Holdings, Inc.  ANQP operates as a query and response protocol used by a mobile device to discover a range of information from a server including accessible roaming partners, internet protocol address type, and other metadata useful in the mobile device's network selection process; an ANQP message would be encapsulated within a suitable EAP or EAP-TLV method frame and transported by the EAP ([0028]).6581955.2Applicant: InterDigital Patent Holdings, Inc.  The requesting mobile device may have a preexisting security relationship with the TPX server which transmits information including the MAC address of devices ([0085]).]6581955.2Applicant: InterDigital Patent Holdings, Inc.  (NOTE: The Application No.: Not Yet Known
McCann does not teach:
“the receiver further configured to receive in a pre-association discovery state, an ANQP response message that includes a local MAC address assigned based on the MAC Address Assignment Protocol information.”
Chen teaches:
“the receiver further configured to receive in a pre-association discovery state, an ANQP response message that includes a local MAC address assigned based on the MAC Address Assignment Protocol information” (paragraphs [0026], [0033]).  [Requesting STAs are allowed to query independent basic service set (BSS) parameters by setting a Pre-Association Message Exchange BSSID Independent (PAME-BI) bit of a Generic Advertisement Service (GAS) request message used to transport the ANQP query ([0026]).  The STA and Wi-Fi APs exchange ANQP query requests and responses so that the STA can discover different features of the Wi-Fi APs, including the MAC address of the AP ([0033]).]  (NOTE: The “receiver” has already been disclosed by McCann.  Although Chen discloses the use of BSS rather than ESS, it is known in the art that ESS represents a collection of BSS service sets, thereby making the reference relevant to the claims. This information is shown in the following:  
An extended service set (ESS) is one or more interconnected basic service sets (BSSs) and their associated LANs. Each BSS consists of a single access point (AP) together with all wireless client devices (stations, also called STAs) creating a local or enterprise 802.11 wireless LAN (WLAN). To the logical link control layer (part of layer 2 of the 7-layer OSI Reference Model) the ESS appears as a solitary BSS at any one of the STAs. www.techopedia.com/definition/24968/extended-service-set-ess.

Because both McCann and Chen teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the ability to send a request for a MAC address via ANQP, as taught by Chen; and such inclusion would have provided the ability to directly address an AP, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2 and 17,
McCann in view of Chen teaches all the limitations of parent Claims 1 and 16.
McCann teaches:
“wherein support for the ESS is indicated by an Extended Capabilities Element” (paragraphs [0013], [0092]).  [The service transaction protocol ("STP") is an advertisement protocol similar to Access Network Query Protocol ("ANQP"), which allows a mobile device to retrieve service information or available services about a network prior to associating with that network ([0013]).  The advertisement of STP compatibility may be through the IEEE 802.11 extended capabilities element, which can be modified to allow IEEE 802.11 devices, such as a mobile device and an AP to advertise within a beacon the support of STP ([0013]).]  (NOTE:  Although McCann specifically teaches the use of the “Extended Capabilities Element” for STP in the cited paragraph, ANQP is also an option within the disclosure.  The following explains that the “Extended Capabilities Element” is also used in ANQP as well as STP, as follows:
An AP or PCP may advertise support for the PAD ANQP procedure by setting the PAD ANQP field of Extended Capabilities element to 1 in its Beacon and Probe Response frames. mentor.ieee.org/802.11/dcn/16/11-16-0136-02-00aq-tgaq-anqp-sd-to-anqp.docx.
Regarding Claims 3 and 18,
McCann in view of Chen teaches all the limitations of parent Claims 1 and 16.
McCann does not teach:
“wherein the ANQP Service Information request message comprises includes a service information request.”
Chen teaches:
“wherein the ANQP Service Information request message comprises includes a service information request attribute” (paragraph [0032]; fig. 3, elements 310, 320, 330, 340, 345).  [The STA 340 is configured to perform an ANQP discovery exchange 345 by encapsulating an ANQP query, to obtain independent BSS parameters describing common attributes/capabilities shared between the APs 310, 320, 330.]
Because both McCann and Chen teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the ability to more specifically tailor an ANQP request with a service information attribute, as taught by Chen; and such inclusion would have provided the ability to more specifically request service information, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 4-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 2019/0069222 A1, hereinafter referred to as McCann) in view of Chen et al. (US 2019/0069222 A1, hereinafter referred to as Chen) and further in view of McCann et al. (US 2019/0387459 A1, hereinafter referred to as McCann-2).
Regarding Claim 4,
McCann in view of Chen teaches all the limitations of parent Claim 1.
McCann does not teach:
“wherein the ANQP Service Information request message includes a service-specific query to a MAC Address Assignment Protocol server.”
McCann-2 teaches:
“wherein the ANQP Service Information request message includes a service-specific query to a MAC Address Assignment Protocol server” (paragraphs [0042], [0049], [0071]).  [An ANQP request for further information is sent regarding the network address policy ([0042]).  A request may be sent ANQP can be used to specify a local MAC address policy ([0049]).  An Authentication, Authorization, and Accounting (AAA) server can receive a Remote Authentication Dial-In User Service (RADIUS) message, an identity such as MAC address of the wireless device for authentication, to determine that the MAC address assigned to the wireless device is not a duplicate of a MAC address assigned to another device ([0071]).]  (NOTE: The ANQP request for further information is equivalent to “the ANQP Service Information request” and the AAA server the “MAC Address Assignment Protocol server.”)
Because both McCann and McCann-2 teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the ability to verify a MAC address via the AAA server, as taught by McCann-2; and such inclusion would have provided additional network security, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 5,
McCann in view of Chen teaches all the limitations of parent Claim 4.
McCann does not teach:
“wherein the service-specific query indicates a request of a MAC address assignment, a rebinding of a MAC address, or a delegation of a MAC address.”
McCann-2 teaches:
“wherein the service-specific query indicates a request of a MAC address assignment, a rebinding of a MAC address, or a delegation of a MAC address” (paragraphs [0049], [0071]).  [ANQP can be used to specify a local MAC address policy ([0049]).  An Authentication, Authorization, and Accounting (AAA) server can receive a Remote Authentication Dial-In User Service (RADIUS) message, an identity such as MAC address of the wireless device for authentication, to determine that the MAC address assigned to the wireless device is not a duplicate of a MAC address assigned to another device ([0071]).]  (NOTE: The verification by the AAA server is equivalent to “a delegation of a MAC address.”)
Because both McCann and McCann-2 teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the ability to verify a MAC address via the AAA server, as taught by McCann-2; and such inclusion would have provided additional network security, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 19,
McCann in view of Chen teaches all the limitations of parent Claim 16.
McCann does not teach:
“wherein the STA further comprises a processor configured to initiate a MAC Address Assignment Protocol Exchange with a MAC Address Assignment Protocol server through the AP.”
McCann-2 teaches:
“wherein the STA further comprises a processor configured to initiate a MAC Address Assignment Protocol Exchange with a MAC Address Assignment Protocol server through the AP” (paragraphs [0049], [0071]).  [ANQP can be used to specify a local MAC address policy ([0049]).  An Authentication, Authorization, and Accounting (AAA) server can receive a Remote Authentication Dial-In User Service (RADIUS) message, an identity such as MAC address of the wireless device for authentication, to determine that the MAC address assigned to the wireless device is not a duplicate of a MAC address assigned to another device ([0071]).]  (NOTE: The verification by the AAA server is equivalent to “a MAC Address Assignment Protocol Exchange with a MAC Address Assignment Protocol.”)
Because both McCann and McCann-2 teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the communication exchange to verify a MAC address via the AAA server, as taught by McCann-2; and such inclusion would have provided additional network security, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (US 2019/0069222 A1, hereinafter referred to as McCann) in view of Chen et al. (US 2019/0069222 A1, hereinafter referred to as Chen) and further in view of Cai et al. (US 2014/0254502 A1, hereinafter referred to as Cai).
Regarding Claim 6,
McCann in view of Chen teaches all the limitations of parent Claim 1.
McCann does not teach:
“wherein the ANQP Service Information response  comprises an 8 bit bitmap indicating a MAC Address Assignment Protocol Mechanism.”
Cai teaches:
“wherein the ANQP Service Information response  comprises an 8 bit bitmap indicating a MAC Address Assignment Protocol Mechanism” (paragraphs [0003], [0048]; fig. 7, elements 700, 706).  [The system includes stations (STAs) 102, an access point (AP) 104, a service provider network 106, and other components which utilize Access Network Query Protocol (ANQP) ([0003]).  Figure 7 shows initial link setup (ILSC) information field 700 format with an ILSC type bitmap, which includes a MAC address filter subfield 706 indicated as an octet, which is equivalent to “an 8 bit bitmap indicating a MAC Address Assignment Protocol Mechanism.”)
Because both McCann and Cai teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the inclusion of an 8 bit bitmap with a MAC address, as taught by Cai; and such inclusion would have provided a convenient and simple manner of obtaining a MAC address, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 7-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The complex Claim 7 recitation of “at least one MAC address policy comprises one or more a self-assignment, a self-assignment with a predetermined prefix, and a MAC Address Assignment Protocol server availability” was not found in the prior art.  Claims 8-10 are objected to as reciting allowable subject matter only because they depend from Claim 7.  It should be noted that Claim 19, which is similar to Claim 8, has been rejected based on the prior art. 
With respect to Claims 11 and 20, the following recitation was not found in the prior art: “transmitting an authentication request that includes a first MAC Address Assignment Protocol challenge text and a first MAC Address Assignment Protocol scalar on a condition that a shared secret key is established between the STA and the AP.”  Because Claims 12-15 depend from Claim 11, they are also objected to as reciting allowable subject matter based only on their dependency.

Response to Arguments
Applicant's arguments filed March 24, 2022 have been fully considered.
With respect to the priority, Applicant argues as follows:
The Office Action states that the claimed priority to International Application No. PCT/US2019/040373, filed July 2, 2019 is acknowledged. The Office Action further states that the claimed priorities to the earlier dates of the provisional applications to which International Application No. PCT/US2019/040373 claims benefit (U.S. Provisional Application No. 62/694,311, filed July 5, 2018, U.S. Provisional Application No. 62/758,194, filed November 9, 2018, and U.S. Provisional Application No. 62/815,800, filed March 8, 2019) are not acknowledged because they differ in length and number of drawings from PCT/US2019/040373. 

Applicant respectfully asserts that the instant application properly claims the benefit of the early filing dates of International Application No. PCT/US2019/040373, filed July 2, 2019, U.S. Provisional Application No. 62/694,311, filed July 5, 2018, U.S. Provisional Application No. 62/758,194, filed November 9, 2018, and U.S. Provisional Application No. 62/815,800, filed March 8, 2019. Applicant draws the Examiner's attention to 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78, which set forth the requirements for claiming the benefit of earlier filing dates of other applications. Nowhere in § 119(e) or § 1.78 is it stated that a difference in length or number of drawings between two or more applications having an earlier filing date-to which a later-filed application claims benefit-is grounds for treating a priority claim as improper. Applicant asserts that the present priority claim is proper and respectfully requests acknowledgement of the same. 

Applicant further notes that in the published application of the present application, U.S. Pub. No. US 2021/0168115, paragraph [0001], which provides a cross-reference to related applications, does not reflect the preliminary amendment filed on December 31, 2020. Namely, the as-published paragraph [0001] does not indicate that the present application is a U.S. national stage application, under 35 U.S.C. § 371, of International Application No. PCT/US2019/040373, filed July 2, 2019. It is unclear to Applicant if the preliminary amendment was not entered as a result of the Examiner's treatment of the present priority claim. Nevertheless, Applicant respectfully requests that the amendment to paragraph [0001] be entered. 

Examiner acknowledges Applicant’s concerns, but respectfully disagrees with the conclusion.  Although it is true that Examiner related the priority documents with document length without relating concerns regarding specific subject matter, it is also true that the applications for which priority is claimed must also contain subject matter which supports the claim recitations to avoid rejection under 35 U.S.C. § 112(a).  In this case, none of the three provisional applications discloses the claimed “extended service set (ESS) associated with the AP.”  Therefore, the priority date will remain as the date of Application No. PCT/US2019/040373, which is July 2, 2019.
With respect to the allowable subject matter, Applicant argues as follows:
Applicant thanks the Examiner for indicating that claims 7-15 and 20 contain allowable subject matter if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner acknowledges that Applicant has taken note of the allowable subject matter.
With respect to the claim objections, Applicant argues as follows:
Claims 11 and 16 are objected to because of the following informalities: 
In claim 11, the acronym "STA" in "A STA comprising" is not properly spelled out as required for the first use of the term. 
Claim 16 is missing a closing parenthesis in the term "MAC", which begins by reciting "the transmitter further configured ..." has an open parenthesis before "MAC," but the closing parenthesis is missing. 
Claim 11 does not recite the acronym "STA" as the Office Action states. However, Applicant believes the objection provided in the Office Action was intended to apply to claim 16, which does recite the "A STA comprising". Claim 16 is amended herein to address the informality by properly spelling out the acronym. Claim 16 is also amended herein to address the second informality by adding the missing closing parenthesis. Based on the foregoing amendment, withdrawal of the objection to the claims 11 and 16 is therefore respectfully requested.
. 
The objections have been withdrawn.
With respect to the rejections under 35 U.S.C. §112(b), Applicant argues as follows:
Claims 3 and 18 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites "wherein the ANQP Service Information request message comprises includes a service information request." The Office Action states it is not clear which of the two verbs Applicant intends to claim. 
Claim 18 recites "wherein the ANQP service information request message comprises includes a service information request attribute." The Office Action states it is not clear which of the two verbs Applicant intends to claim. 
Claims 3 and 8 are amended herein to recite "the ANQP Service Information request message includes a service information request." Based on the foregoing amendment, withdrawal of the 35 U.S.C. § 112 rejection of claims 3 and 18 is respectfully requested. 

The rejections have been withdrawn.
With respect to the rejections under 35 U.S.C. §103, Applicant argues as follows:
Claims 1-3 and 16-18 are rejected under pre-America Invents Act (AIA ) 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2019/0069222 Al to McCann et al. (hereinafter "McCann") in view of U.S. Patent Application Publication No. 2019/0082383 Al to Chen et al. (hereinafter "Chen"). 
Applicant respectfully traverses the rejection. Claim 1 recites, in relevant part:- 12 - 
...transmitting in a pre-association discovery state, to the AP, an ANQP request message requesting medium access control (MAC) Address Assignment Protocol information determined based on at least one MAC address type or MAC address policy supported 
by the ESS; and 
receiving in a pre-association discovery state, an ANQP response message that includes a local MAC address assigned based on the MAC Address Assignment Protocol information; 
On pages 6 and 7 of the Office Action, the Examiner refers to paragraphs [0037], [0034], [0030], and fig. 1 of McCann, in combination with paragraphs [0026] and [0033] of Chen, as teaching the noted combination of elements. Specifically, the Examiner notes that the mobile device "can determine information and/or available services within the network 305 before associated with the WLAN through the use of pre-association ANQP discovery messages," and that "the media access control ("MAC") sub-layer provides addressing and channel access control mechanisms that make it possible for several devices or network nodes to communicate within a multiple access network." Furthermore, as to the combination of McCann and Chen, the Examiner states that 
[b]ecause both McCann and Chen teach systems in which mobile devices obtain network information in a pre-association mode, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the McCann disclosure, the ability to send a request for a MAC address via ANQP as taught by Chen; and such inclusion would have provided the ability to directly address an AP. 
Applicant at least disagrees that the cited paragraphs of the combination of references teach "an ANQP request message requesting medium access control (MAC) Address Assignment Protocol information determined based on at least one MAC address type or MAC address policy supported by the ESS." While McCann teaches that pre-association messages may be used to "determine information and/or available services within the network," (e.g., in paragraphs [0031] and [0037]) and that "the identity of devices (e.g., MAC address) may be transmitted with the STP messages" prior to connecting (e.g., in paragraph [0085]) nothing in McCann suggests that such "information" or "available services" are "determined based on at least one MAC address type or MAC address policy supported by the ESS." To the contrary, McCann is completely silent as to a "MAC address type" or "MAC address policy supported by the ESS." 
Similarly, Chen teaches nothing as to a "MAC address type" or "MAC address policy supported by the ESS," and instead merely mentions in paragraphs [0033] that "[a] BSS also is identified by the BSSID, which is the MAC address of the AP. A SSID could be shared by several BSS, but the BSSID is unique for a BSS." Moreover, Chen does not generally teach "the ability to send a request for a MAC address via ANQP" as the Examiner asserts. By contrast, Chen teaches in paragraph [0024] that "a roaming STA may detect a beacon specifying a BSSID of a candidate AP, and thereafter send an ANQP query specifying the BSSID to the candidate AP. Paragraphs [0025] and [0026] describe similar aspects by which STAs acquire BSSIDs corresponding to one or more multiple APs and then query parameters that are dependent upon the BSSID(s). Accordingly, Chen teaches that prior to transmitting such queries or request messages, the STA is already aware of the BSSID (i.e., the MAC address) and has no reason to solicit a MAC address from an AP via an ANQP query. Hence, there is no motivation by which one of skill in the art would think to combine the teachings of Chen with those of McCann to reach the claimed subject matter. 
Claims 4-5 and 19 are rejected as being unpatentable over McCann in view of Chen and further in view of U.S. Patent Application Publication No. 2019/0387459 Al to McCann et al. (hereinafter "McCann-2").
Claim 6 is rejected as being unpatentable over McCann in view of Chen and further in view of U.S. Patent Application Publication No. 2014/0254502 Al to Chen et al. (hereinafter "Cai"). 
Claims 4-5 and 19 are dependent upon claims 1 and 16, respectively, and Applicant believes these claims are allowable over the cited references of record for the same reasons provided above. 
Based on the arguments presented above, withdrawal of the 35 U.S.C. § 103 rejection of claims 1-3, 4-5, 6, 16-18 and 19 is respectfully requested. 
	
 	Applicant first argues that even though McCann teaches that pre-association messages may be used to “determine information and/or available services within the network," McCann does not teach the "MAC address type" or "MAC address policy supported by the ESS."  Examiner respectfully disagrees.  McCann teaches that ANQP operates as a query and response protocol used by a mobile device to discover a range of information from a server including internet protocol address type (see paragraph [0028]), which is equivalent to the “MAC address type,” since the “MAC address” is the address used when accessing the internet. 
Applicant next argues that Chen does not teach “the ability to send a request for a MAC address via ANQP."  The office action actually states that Chen teaches the limitation which recites “receiving in a pre-association discovery state, an ANQP response message that includes a local MAC address assigned based on the MAC Address Assignment Protocol information,” and cites paragraphs [0026] and [0033]).  In paragraph [0033], Chen discloses that the STA and Wi-Fi APs exchange ANQP query requests and responses so that the STA can discover different features of the Wi-Fi APs, including the MAC address of the AP.  This teaching is consistent with the claim recitation under MPEP § 2111.  Examiner makes a note of the fact that although Chen discloses the use of BSS rather than ESS, it is known in the art that ESS represents a collection of BSS service sets, thereby making the reference relevant to the claims.  Therefore, the argument is not persuasive.
Applicant then states that there is no motivation to combine the two references, and asserts that all rejections under 35 U.S.C. §103 should be  withdrawn. Examiner respectfully disagrees. Claims 1-6 and 16-19 remain rejected in the instant office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454